      Case 2:07-cv-02513-GMS Document 2466 Filed 09/16/19 Page 1 of 2



1    OFFICE OF THE MARICOPA COUNTY ATTORNEY

2    By:    JOSEPH I. VIGIL (018677)
            JOSEPH J. BRANCO (031474)
3           BRIAN PALMER (023394)
            Deputy County Attorneys
4           vigilj@mcao.maricopa.gov
            brancoj@mcao.maricopa.gov
5           palmeb02@mcao.maricopa.gov
6    CIVIL SERVICES DIVISION
     Security Center Building
7    222 North Central Avenue, Suite 1100
     Phoenix, Arizona 85004
8    Telephone (602) 506-8541
     Facsimile (602) 506-8567
9
     ca-civilmailbox@mcao.maricopa.gov
10   MCAO Firm No. 00032000
11   Attorneys for Defendant Paul Penzone
12                           UNITED STATES DISTRICT COURT
13
                                    DISTRICT OF ARIZONA
14

15   Manuel De Jesus Ortega Melendres,        No. CV-07-2513-PHX-GMS
     on behalf of himself and all others
16   similarly situated;
     et. al.,                                 PAUL PENZONE’S NOTICE
17                                            REGARDING ANNUAL COMPLIANCE
                      Plaintiffs,             REPORT FOR THE MARICOPA
18   and                                      COUNTY SHERIFF’S OFFICE COURT
                                              IMPLEMENTATION DIVISION FOR
19   United States of America,                2019
20                    Plaintiff-Intervenor,
21   v.
22   Paul Penzone, in his official capacity
     as Sheriff of Maricopa County,
23   Arizona, et. al.,
24                    Defendants.
25

26
            Sheriff Paul Penzone, pursuant to Document 606, Paragraph 12, provides to the
27
     Court, Parties and Monitor the Annual Compliance Report for the Maricopa County
28


                                               1
      Case 2:07-cv-02513-GMS Document 2466 Filed 09/16/19 Page 2 of 2



1    Sheriff’s Office Court Implementation Division for 2019. A complete copy is attached as
2    Exhibit A.
3
               RESPECTFULLY SUBMITTED this 16th day of September, 2019.
4
                                             OFFICE OF THE MARICOPA COUNTY ATTORNEY
5
                                                           BY: /s/ Joseph I. Vigil
6                                                              JOSEPH I. VIGIL, ESQ.
                                                               JOSEPH J. BRANCO, ESQ.
7                                                              BRIAN PALMER, ESQ.
                                                               Attorneys for Defendant Paul Penzone
8

9
                                                CERTIFICATE OF SERVICE
10

11          I hereby certify that on September 16, 2019, I caused the foregoing document to be
     electronically transmitted to the Clerk’s Office using the CM/ECF System for filing and
12   served on counsel of record via the Court’s CM/ECF system.
13

14   /s/ J. Barksdale
     S:\CIVIL\CIV\Matters\CJ\2007\Melendres CJ07-0269\Pleadings\Word\Notice re 2019 CID Annual Report 091619.docx
15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                                     2
